Order entered October 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01303-CV

                                 JOHN WILLIAMS, Appellant

                                                V.

                                  DART TRANSIT, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-00720-B

                                            ORDER
       Before the Court are appellant’s October 12, 2015 “Motion for Civil Rights Act of 1964”

and October 19, 2015 “Motion for affirmative act.” To the extent appellant asks in these motions

that the Court, in the performance of its judicial duties, not manifest bias or prejudice based upon

race or any other protected class, the motion is unnecessary. Canon 3 of the Code of Judicial

Conduct mandates that “[a] judge shall perform judicial duties without bias or prejudice.” See

TEX. CODE JUD. CONDUCT, Canon 3(B)(5); see also id. Canon 3(B)(6). Accordingly, we take no

action on the motion.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE